DETAILED ACTION
The Examiner acknowledges Claims 1-15 have been amended and Claims 16-17 have been added in a preliminary amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following:
Claim 1 requires an annular force transmission element but Figure 3 shows element 210 with a general arrow but does not point to specific element of the invention.
Claim 6 requires the inner and outer webs to have through openings for receiving the tensioning element. However, looking at Figure 3, the inner web (216) and outer web (218) do not have through openings.
Claim 6 requires the upper and lower belts to have through openings for the tensioning element. However, looking at Figure 3, the upper belt (212) and the lower belt (214) do not have through openings.
Claim 15 requires “a brace (204b)” but 204b is not present in any of the Figures.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 
Claim Rejections - 35 USC § 112
Claim 1 recites the limitation "the external tensioning" on Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 4 of the Claim recites “a tower segment” but depends from Claim 1 that already recited “a tower segment” it is unclear if this tower segment is the same or different.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what a bracket thrust latch arrangement is or a lower tower segment thrust latch arrangement.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the force transmission element has an integral configuration. It seems as though it should be integral with annular bracket.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This claim depends from Claim 8 that recited “an integral configuration or has a plurality of bracket segments” thus not positively reciting the “plurality of bracket segments” for this claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent # 9,243,418 to Bogl.
Regarding claim 1, Bogl teaches in Figure 3, an annular (Column 5, Lines 53-55) bracket (7) [adapter piece (Column 5, Line 53)] for the external tensioning (Column 3, Lines 10-11) [through tendon 13] of a tower segment (8) [annular concrete element (Column 5, Line 54)], comprising: a connector element (20) [wedge plate (Column 7, Line 17)] for connecting a tensioning element (13) [pre-stressing tendon (Column 5, Line 65)]; a bearing element (9) [steel element (Column 5, Lines 54-55)] for transmitting a tensioning force [through tendon 13] to a tower segment (8); and an annular force transmission element (9a) [annular flange (Column 5, Line 55)] for transmitting the tensioning force between the connector element (20) and the bearing element (9); wherein the bearing element (9) is at a greater spacing in a radial direction, from a longitudinal axis of the annular bracket (7) than the connector element (20).
Regarding claim 2, Bogl teaches in Figure 3, a spacing of the connector element (20) from the longitudinal axis in the radial direction is less than equal to an internal radius of the tower segment (8).
Regarding claim 3, Bogl teaches in Figure 3, a spacing of the bearing element (9) from the longitudinal axis in the radial direction is greater than an internal radius of the tower segment (8).
Regarding claim 4, Bogl teaches in Figure 3, the annular force transmission element (9a) has an upper belt [upper planar surface of force transmission element] and a lower belt [lower planar surface of force transmission element].

Regarding claim 6, as best understood, Bogl teaches in Figure 3, the inner web [downward descending flange near number 12] has a through opening [between inner web and outer web] for receiving the tensioning element (13), the outer web  [the thickness of the element at the outer radius of the tower segment] has a through opening [between inner web and outer web] for receiving the tensioning element (13), and wherein the annular force transmission element (9a) has an upper belt [upper planar surface of force transmission element] having a through opening (12) for receiving the tensioning element (13) and a lower belt [lower planar surface of force transmission element] having a through opening (12) for receiving the tensioning element (13).
Regarding claim 7, as best understood, Bogl teaches in Figure 3, the annular force transmission element (9a) comprises a bracket thrust latch arrangement (10) [bore hole (Column 5, Line 61)] for engaging into an upper and a lower tower segment thrust latch arrangement (11) [bolt (Column 5, Line 62)].
Regarding claim 8, as best understood, Bogl teaches in Figure 3, the force transmission element (9a) is of an integral configuration.
Regarding claim 10, Bogl teaches in Figure 3, the annular bracket (7) comprises steel (Column 5, Lines 53-55).
Regarding claims 11-14, these claims are for “an external tensioning system” but depend from Claim 1 that is for “an annular bracket”. Due to the dependency, the 
Regarding claim 15, Bogl teaches in Figure 3, a method of assembling an external tensioning system (Column 3, Lines 10-11) for a hybrid tower (Column 5, Lines 32-34), comprising: arranging of an annular bracket (7) [adapter piece (Column 5, Line 53)] with a bearing element (9) [steel element (Column 5, Lines 54-55)] of the external tensioning system on a shoulder (3) in an interior of an upper tower segment (8); fastening the annular bracket (7) with the bearing element (9) of the external tensioning system on the shoulder (3) of the interior of the upper tower segment (8); arranging of a tensioning element (13) [pre-stressing tendon (Column 5, Line 65)] with a connector head [not labeled] of the external tensioning system on a connector element (20) [wedge plate (Column 7, Line 17)] of the annular bracket (7); fastening of the tensioning element (13) with the connector head [not labeled] of the external tensioning system to the connector element (20) of the annular bracket (7); arranging the tensioning element (13) by a brace (Column 4, Lines 33-43) of the external tensioning system on a lower tower segment (2); and fastening of the tensioning element (13) by the brace (Column 4, Lines 33-43) of the external tensioning system on the lower tower segment (5).
Regarding claim 16, Bogl teaches the hybrid tower is a wind power plant (Column 1, Line 60).
Regarding claim 17, Bogl teaches the tower segment is a tower segment of a wind power plant (Column 5, Lines 32-39).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 9,243,418 to Bogl in view of German Patent # DE102016203494 to Bleuel.
Regarding claim 9, Bogl teaches an annular bracket but does not teach the force transmission element has as plurality of brackets segments having a connecting arrangement for connecting them on side ends in a circumferential direction. However, Bleuel teaches in Figure 5, a plurality of tower segments (42 and 43) that have a connection arrangement (49 and 50) for connecting the plurality of segments (42 and 43) on side ends in a circumferential direction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to segment the tower and bracket such that the segments would be able to travel over land and not be oversize and normal lifting equipment could be used to lift them.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-3pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635